Citation Nr: 0109786	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether entitlement 
to service connection for the cause of the veteran's death 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

The record reflects that the RO previously denied this claim 
in a rating decision dated September 1978.  Therefore, the 
Board is required to consider whether the appellant has 
submitted new and material evidence warranting the reopening 
of her claim for entitlement to service connection for the 
cause of the veteran's death.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); Barnett v. Brown, 8 
Vet.App 1 (1995).  As such, the issue in appellate status is 
as listed above.


FINDINGS OF FACT

1. The RO, in a decision dated September 1978, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  This was a final 
disallowance of this claim.

2. Evidence received since the September 1978 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for the cause of the veteran's 
death.

3. The veteran died on May [redacted], 1978.  An autopsy examination 
resulted in the cause of death being given as poorly 
differentiated adenocarcinoma of the right upper lobe, 
with metastatic poorly differentiated adenocarcinoma to 
other organs.

4. At the time of his death, the veteran was not service 
connected for any disease or disability. 

5. Resolving all doubt in favor of the veteran, the medical 
evidence of record tends to indicate that the veteran's 
cancer started in his lungs.

6. The veteran served on active duty in Vietnam.


CONCLUSIONS OF LAW

1. A September 1978 RO decision which denied service 
connection for the cause of the veteran's death is a final 
decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2. Evidence submitted in support of the appellant's attempt 
to reopen her claim of entitlement to service connection 
for the cause of the veteran's death is new and material, 
and this claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3. Resolving all doubt in favor of the veteran, the veteran's 
death was caused by his active duty service.  38 C.F.R. 
§§  3.307, 3.309, 3.312 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.

In a September 1978 decision, the RO denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  The appellant is the widow of the veteran.  
The RO denied the appellant's claim because there was no 
evidence submitted that linked the veteran's death, from 
terminal cancer, to his service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated September 1978.

The new evidence submitted includes statements containing 
opinions from several different doctors, discussed in detail 
below.  Of particular note is a statement dated January 2001 
from Ann Marie Gordon, M.D./M.P.H., discussed in detail 
below, in which she indicates that it was most likely that 
the veteran's cancer started in his lungs, and that it was as 
least as likely as not that the veteran's exposure to 
herbicides contributed to the development of lung cancer, 
which led to his terminal cancer.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  In 
particular, the statement from Dr. Gordon, dated January 
2001, is considered significant and credible.  Justus.  
Therefore, this claim is reopened.


II. Entitlement to service connection for the cause of the 
veteran's death.

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
which was incurred or aggravated during active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  To 
establish service connection for the cause of the veteran's 
death, the evidence must establish that a disability incurred 
in or aggravated by service was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2000); 
38 C.F.R. § 3.312 (2000).

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) (2000) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provision of 38 C.F.R. 
§ 3.307(d) (2000) is also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease, multiple myeloma; non- Hodgkin's lymphoma; porphyria 
cutanea tarda; acute and subacute peripheral neuropathy; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (2000).  The diseases listed at 38 C.F.R. § 
3.309(e) (2000) shall have become manifest to a degree of 10 
percent or more at any time after service, with the notable 
exception that respiratory cancers must have become manifest 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
C.F.R. § 3.307(a)(6)(ii) (2000).

Also, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. 
§ 3.309(e) (2000), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  See also McCartt v. West, 12 Vet. 
App. 164 (2000) (both service in the Republic of Vietnam and 
the establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2000).

A certificate of death reflects that the veteran died on May 
[redacted], 1978.  The veteran's immediate cause of death was listed 
as terminal cancer.  At the time of the veteran's death, he 
was not service connected for any disability.

The appellant contends, in essence, that the veteran's 
primary cancer was lung cancer, which was incurred due to 
exposure to Agent Orange, and which subsequently led to his 
death.  The relevant evidence of record consists of VA 
medical records, including an autopsy, and the reports of 
several medical opinions.

The reports of medical records dated March 1978 indicate that 
the veteran, at that time, was given a myriad of tests and 
several biopsies, and was diagnosed with metastatic poorly 
differentiated adenocarcinoma of unknown primary origin.  A 
comment from the report of the microscopic tissue examination 
of tumors removed from the veteran at that time noted that 
the relatively undifferentiated appearing adenocarcinoma was 
consistent with a variety of organ origins including lung and 
prostate.

The narrative summary of the veteran's final hospital stay 
from May 2 to May [redacted] 1978 indicates that the veteran was 
diagnosed with disseminated cancer with the primary cancer 
being unknown.  The veteran's cancer was noted to have spread 
to the lungs, abdomen, and prostate.

The report of the veteran's autopsy, dated May 1978, 
indicates that the veteran's clinical diagnoses were: status 
two months post-right thigh and groin lymph nodes biopsy for 
metastatic poorly differentiated adenocarcinoma, poorly 
differentiated adenocarcinoma of the right upper lobe, 
metastatic poorly differentiated adenocarcinoma to the heart, 
stomach, pancreas and peripancreatic fat, both adrenals, both 
kidneys, right supraclavicular, inguinal, and retroperitoneal 
lymph nodes, and brain, bronchopneumonia of the lower lobes, 
bilateral, pulmonary congestion and edema, marked, and a 
superficial ulcer of the esophagus.  The veteran's 
pathological diagnoses were esophagitis, acute, mild, acute 
splenitis, chronic passive congestion of the liver, focal 
pulmonary emphysema, mild acute prostatitis, sutures in the 
stomach, and status 6 years post-gastrojejunostomy for ulcer.

Of record is a letter from Kenneth S. Wurtz, M.D., dated 
February 2000.  Dr. Wurtz appears to be indicating that, 
since the veteran had a history of exposure to Agent Orange, 
that exposure might have possibly been a direct contributing 
factor to the widespread and undifferentiated nature of the 
veteran's cancer.  

Also of record is a letter from a VA doctor, John C. Muller, 
M.D., dated March 2000, who was asked to give opinions 
regarding the primary site of origin of the veteran's cancer, 
and the likelihood that this cancer was due to smoking.  In 
his letter, Dr. Muller indicated that he could not determine 
where the primary site of the veteran's cancer was, given the 
differing opinions of the veteran's autopsy report and the 
final hospital report.  The doctor did indicate, however, 
that the majority of lung cancers are caused by smoking, and 
that, if the veteran's cancer originated in the lung, it was 
more likely than not caused by smoking, however, again, the 
examiner could not say whether the veteran's cancer 
originated in the lung.

Finally, another medical opinion dated January 2001, written 
by Anne Marie Gordon, M.D./M.P.H., was submitted by the 
representative of the appellant.  This opinion indicates that 
it was more likely than not that the veteran's lungs were the 
primary source of his cancer.  Further, considering the 
veteran's exposure to Agent Orange in service, Dr. Gordon 
indicated that it was as least as likely as not that the 
veteran's exposure to Agent Orange in service contributed to 
the development of his lung cancer, the most likely primary 
source of his terminal cancer, which  subsequently led to his 
demise.

Thus, it appears that there is some disagreement as to 
whether the veteran's primary source of his cancer was in the 
lung, or elsewhere, and also disagreement as to whether, if 
the veteran's cancer originated in the lung, it was due to 
exposure to herbicides or the veteran's long history of 
smoking, or some other cause.  However, resolving all doubt 
in favor of the veteran, and mindful of the mandates of  38 
C.F.R. §§ 3.307, 3.309 (2000), the Board finds that service 
connection is warranted for the cause of the veteran's death.  
The evidence of record is at least in equipoise as to whether 
the veteran's cancer originated in the lung, and therefore 
the Board will grant the appellant the benefit of the doubt 
and find that the veteran's cancer did originate in his 
lungs.  Once there is a finding of lung cancer, since the 
veteran did serve in Vietnam, the veteran is presumed to have 
been exposed to a herbicide agent unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) 
(2000).  As the veteran had a diagnosis of lung cancer, and 
as he is presumed to have been exposed to an herbicide while 
in Vietnam, 38 C.F.R. § 3.307(a)(6) (2000) creates a 
presumption that the veteran's lung cancer was caused by 
exposure to herbicides in Vietnam.  Although this presumption 
is rebuttable, under 38 C.F.R. § 3.307(d), and there is 
evidence of record that tends to rebut this presumption, 
specifically, the opinion of Dr. Wurtz dated March 2000, the 
Board finds, considering all relevant evidence of record, and 
again resolving all reasonable doubt in favor of the veteran, 
that this evidence alone is not sufficient to rebut the 
presumption of service connection for lung cancer due to 
exposure to herbicides that the veteran is entitled to under 
38 C.F.R. § 3.307(a)(6).

The Board notes that the appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail. Therefore, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
law dictates that the benefit of the doubt be extended to 
her.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In the Board's opinion, the medical evidence of record is in 
relative equipoise with respect to the appellant's claim of 
service connection in that it is shown, as likely as not, 
that the veteran's cause of death was due to lung cancer due 
to herbicide exposure.  Thus, by extending the benefit of the 
doubt to the appellant, the Board concludes that service 
connection for the veteran's cause of death is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

